ON REHEARING EX MERO MOTU
PER CURIAM.
On rehearing ex mero motu, this Court’s original opinion, dated September 30, 1988, is withdrawn, and the following opinion is substituted therefor:
This is an appeal from a judgment entered on a jury verdict of $22,500 against American Insurance Marketers, Inc. (“American”), an independent insurance agency, in favor of Michael D. Ratliff. Ratliff contended that he had a contract with American to secure medical coverage for himself and his family with Hermitage Health and Life Insurance Company of Brentwood, Tennessee (not a party to this appeal), and that American breached the contract by negligently delaying the placement of the agreed-upon coverage.
Only one reviewable issue is presented for our resolution: Whether the trial court erred in denying American’s timely filed post-judgment motion for a new trial on the ground .that the amount of damages assessed by the jury is not supported by the evidence. American contends, and we agree, that $4,000 was the highest compensatory award sustainable by the evidence for the breach of its contractual duty to procure insurance coverage for Ratliff and his family.
Therefore, the judgment is affirmed on the condition that Ratliff, within 21 days, file with the clerk of this Court a remittitur in the amount of $18,500. Upon Ratliff’s compliance with this order of remittitur, this Court will enter a judgment in favor of Ratliff for $4,000, plus pre-judgment and post-judgment interest, with costs of appeal to be shared equally by the parties. Otherwise, the judgment will be reversed and the cause remanded for a new trial.
ORIGINAL OPINION WITHDRAWN ON REHEARING EX MERO MOTU; OPINION SUBSTITUTED; AFFIRMED CONDITIONALLY.
MADDOX, JONES, ALMON, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.